Citation Nr: 1754272	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

What rating is warranted for posttraumatic stress disorder since January 24, 2012?


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Portland, Oregon and New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was most recently certified by the RO in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The issue of what initial rating is applicable for posttraumatic stress disorder since 2004 has been staged and adjudicated in various Board decisions.  The case was first remanded in December 2011 and again in August 2012.  The Veteran testified at a hearing in October 2014.  A hearing transcript has been associated with the claim.  

In March 2016, the Board held that since September 7, 2004, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas.  Additionally, the Board found that save for a period when a temporary total rating was assigned between January 22, and May 31, 2009, manifestations of total occupational and social impairment due to PTSD symptomatology were not shown prior to September 23, 2012.  The issues of entitlement to a rating greater than 70 percent since January 24, 2012, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were then remanded in March 2016 and in March 2017.

In an August 2017 rating decision VA granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorder effective from December 30, 2008.  As the appellant has not disagreed with the effective date assigned, this matter is no longer before the Board. 


FINDING OF FACT

Since January 24, 2012, the Veteran's posttraumatic stress disorder symptoms present total occupational impairment.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent schedular rating for posttraumatic stress disorder have been met since January 24, 2012.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of a hearing, as well as at VA (including Virtual VA and Veterans Benefits Management System) treatment sessions and examinations.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims entitlement to an increased evaluation for posttraumatic stress disorder during the period since January 24, 2012.  This disorder has, in pertinent part, been evaluated as 70 percent disabling on a schedular basis during the appellate term at issue.  The Veteran is also in receipt of a total disability evaluation based on individual unemployability due to posttraumatic stress disorder, his only service connected disorder.  In pertinent part, it is contended that manifestations of posttraumatic stress are more severe than currently evaluated and are productive of a greater degree of impairment then is reflected by the 70 percent evaluation currently assigned. 

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Pursuant to applicable law and regulation, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spacial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish and maintain effective relationships. 

A 100 percent evaluation would require demonstrated evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for the names of one's close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran has been provided VA examination in January 2012, August 2016 and May 2017. 

The January 23, 2012 examination demonstrated a disability level of 70 percent and has been cited by Board decision as productive of occupational and social impairment with deficiencies in most areas.  

During his VA psychiatric examination on January 23, 2012, the Veteran was diagnosed with posttraumatic stress disorder, depression and substance dependence.  The examiner separately attributed the symptomatology appointed to each diagnosis.  For posttraumatic stress disorder, the examiner indicated that the Veteran experienced intrusive thoughts, nightmares, efforts to avoid thinking about or feelings of stressful military experiences, and a sense of foreshortened future.  The examiner assessed a global assessment of functioning score of 50.  The examiner indicated that there was occupational and social impairment with reduced reliability and productivity.  Socially, the Veteran reported regularly speaking by phone with his brother, and occasional involvement in church.  The posttraumatic stress symptoms were found to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Symptoms included anxiety, depressed mood, chronic sleep impairment, impairment of short and long term memory, and inability to establish and maintain effective relationships.  The Veteran was capable of managing his financial affairs.  

A January 2012 VA treatment records show that the Veteran was slightly anxious during a home visit by a social worker.  

At an October 2014 Board hearing, the Veteran described his symptomatology, to include difficulty sleeping, depression, panic attacks, and anxiety.  He also reported problems with crowds and that his symptoms had worsened since the January 2012 examination. 

During his August 2016 examination the examiner stated that he reviewed the record but could not find the January 23, 2012 examination.  He continued on to state that the Veteran's posttraumatic stress disorder  impairs him socially "in that he has avoided socialization because he does not believe that others are able to relate to him as a Vietnam combat veteran. He still feels detached, like an outsider".  The examiner listed anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, as the Veteran's symptoms.  He also noted that the Veteran mentioned occupational impairment due to avoidance of coworkers and sleep deprivation.  As a result of Veteran's avoidance of coworkers, in the past he had taken on solitary job duties. The latter has limited his employability. He continued to have fears of falling asleep at night because he will not know what is going on; the latter is associated with hypervigilance. The latter causes sleep deprivation which causes him to have fatigue during the workday, decreasing his productivity. He also has continuing nightmares, causing him to wake up and having difficulty returning to sleep; this is also creating problems during the work day in terms of fatigue from sleep deprivation. 

At the May 2017 VA examination, related to entitlement to a totally disabled rating due to individual unemployability, the examiner noted that based on the intensive posttraumatic stress disorder treatment history, it appeared unlikely that Veteran was capable of vocational rehabilitation such that posttraumatic stress disorder has been preventing him from, and is continuing to prevent him from, any substantial gainful employment.  The examiner opined that since approximately 2007, the Veteran's posttraumatic stress disorder has prevented substantially gainful employment. 

The August 2016 examination rated the Veteran's symptoms as more closely approximating the 70 percent disabling criteria for mental disorders.  The Board assigns this opinion little probative value though, because the examiner did not fully and adequately review the record, as evidenced by his inability to locate the January 23, 2012 examination, which is located in the electronic record.  

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which includes difficulties with sleep and concentration, depression, nightmares, intrusive thoughts, irritability, and anxiety.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

The Veteran is competent and credible in his reports of posttraumatic stress disorder  symptoms.  According to the Veteran and his treatment records, he is impaired due to such symptoms as anger, poor sleep, irritability, and depression.  He has described work difficulty, such as his difficulty getting along with coworkers, due to his post-traumatic stress disorder symptomatology, and has reported having no friends or interests outside his immediate family and is isolated.  He has experienced suicidal ideation or homicidal ideation according to his history, and he is experiencing depression and anxiety.  The appellant reports being hypervigilant.  The Veteran's mood was anxious and depressed, and his affect was restricted.  The Veteran's psychiatric symptoms include sleep problems, nightmares, depression, anxiety, irritability and hypervigilance.  In May 2017 a psychologist concluded that the appellant's posttraumatic stress disorder prevented him from working. 

In essence, the Veteran experiences posttraumatic stress disorder symptomatology that results in total occupational and social impairment.  The Veteran's occupational functioning is impaired in that he has experienced periods of joblessness and considered totally disabled due to individual unemployability.  The Veteran has generally been characterized as capable of managing personal finances, although there was one indication that he may have trouble managing his finances.  The Veteran's relationships are currently limited.  The Veteran repeatedly reported that he was isolated.  In addition to the social impairment, the Veteran is totally disabled due to individual unemployability.  

After considering the totality of the record, during the applicable staged rating period, there is an equipoise of the evidence, and resolving reasonable doubt in the Veteran's favor, an initial disability rating of 100 percent for posttraumatic stress disorder, his sole service connected disorder, since January 24, 2012 is warranted.  The benefit-of-the-doubt doctrine has been appropriately applied where applicable.  38 U.S.C. § 5107(b). 



ORDER

Entitlement to an evaluation of a 100 percent rating for posttraumatic stress disorder has been met since January 24, 2012 subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


